PER CURIAM.
Defendants Ruben Aboy and Angela Romero, were regularly tried, without jury, and convicted of unlawfully buying, receiving, or aiding in the concealment of stolen property. Aboy was sentenced to one year in the county jail and Romero was placed on five years probation.
The singular determinative question presented in this appeal is whether there was sufficient evidence of defendants’ knowledge of the fact that the property, which was the subject matter of this crime, was stolen. In addition to competent evidence that the property was stolen and in the possession of the defendants, the record reflects substantial evidence adduced by the State regarding the place, time and surrounding circumstances under which the defendants were apprehended. This evidence was sufficient to prove the requisite element of the defendants’ guilty knowledge of the crime for which they were charged. State v. Graham, Fla.1970, 238 So.2d 618.
Affirmed.